Wade, C. J.
1. Under the ruling of the Supreme Court on the question certified in this case, the judge of the municipal court of Atlanta, Eulton section, had the same authority to direct a verdict in a proper case as a judge of the superior court might possess. Pratt v. Foster, 146 Ga. (90 S. E. 530).
2. This was an action for money had and received, brought against agents who negotiated, through others, a sale to the plaintiff of lands supposed to belong to their principal. It was alleged, and there was testimony tending to show that the amount paid by the purchaser was paid in consequence of a mistake of fact, in that the plaintiff understood that he was buying another and a different parcel of land from that actually conveyed by the deed delivered to him. So far. as appears, the defendants acted in good faith, and the amount voluntarily paid to and re*766ceived by their subagents or employees was in good faith paid over by the latter to the principal, the owner of the land actually conveyed, not only before this suit was instituted, but before any notice of the alleged mistake was brought home to them. There was, therefore, no personal liability on the part of the defendants, and the trial judge did not err in directing a verdict in their favor; nor did the appellate division of the municipal court thereafter err in overruling the motion for a new trial. Civil Code, § 3608; Rogers v. Durrence, 10 Ga. App. 657 (73 S. E. 1083). Judgment affirmed.
Decided November 16, 1916.
Action for money liad and received; from municipal court of Atlanta. November 30, 1915.
W. 8. Coburn, for plaintiff.